                      Case 2:20-cv-01875-JCM-EJY Document 38 Filed 04/09/21 Page 1 of 8



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    PHILLIP SEMPER, et al.,                               Case No. 2:20-CV-1875 JCM (EJY)
                 8                                          Plaintiff(s),                    ORDER
                 9            v.
               10     LAS VEGAS METROPOLITAN POLICE
                      DEPARTMENT, et al.,
               11
                                                         Defendant(s).
               12
               13
                              Presently before the court is the Las Vegas Metropolitan Police Department (“LVMPD”),
               14
                      Joseph Lombardo, Andrew Bauman, Matthew Kravetz, Supreet Kaur, David Jeong, and Theron
               15
                      Young’s, (collectively “LVMPD defendants”) motion for partial dismissal of plaintiffs’
               16
                      complaint. (ECF No. 17). Plaintiffs Phillip Semper, Corey Johnson, Ashley Medlock, Cory
               17
                      Bass, Michael Green, Demarlo Riley, Breanna Nellums, Clinton Reece, Antonio Williams,
               18
                      Lonicia Bowie, Carlos Bass, and Demetreus Beard responded, (ECF No. 27), to which, the
               19
                      LVMPD defendants replied, (ECF No. 33).
               20
                         I.        Background
               21
                              This is a civil rights case brought under 42 U.S.C. § 1983. On August 19, 2018, plaintiffs
               22
                      attended a birthday celebration in a hotel room suite located at the Rio Hotel and Casino (“Rio”)
               23
                      (ECF No. 17). Meanwhile, members of the LVMPD’s gang unit had intel that led them to
               24
                      believe that three males were at a hotel party carrying firearms. In the early morning, after 2:00
               25
                      a.m., Rio security received a complaint from a guest about noise and the smell of marijuana
               26
                      coming out of room 2037—the room that plaintiffs occupied. (Id.).
               27
               28

James C. Mahan
U.S. District Judge
                      Case 2:20-cv-01875-JCM-EJY Document 38 Filed 04/09/21 Page 2 of 8



                1            LVMPD officers, operating as marked patrol units, arrived at Rio and spoke with
                2     security. (Id.). Officers advised Rio security that they believed a “gang party” was taking place
                3     on the premises. (Id.). Based on all prior complaints, Rio personnel believed a party occurring
                4     in room 2037. (Id.). All thirty-four guests who attended the party in room 2037 were black.
                5     (Id.). Plaintiffs allege that another party at the Rio that night, with predominantly white guests,
                6     was not flagged as a gang party by the LVMPD defendants. (ECF No. 27).
                7            LVMPD officers went to room 2037, outside the view of the door’s peephole, while Rio
                8     security knocked on the door and advised plaintiff Cory Bass that everyone would have to leave.
                9     (ECF No. 17). Cory Bass objected, claiming that no warning had been given. (Id.). Within one
              10      minute of this interaction, LVMPD defendants announced their presence and instructed all guests
              11      to line up in the hotel room foyer. (ECF Nos. 17, 27). The guests complied with the LVMPD’s
              12      instruction and waited in line while more officers arrived on the scene. (ECF No. 27). Multiple
              13      plaintiffs asked if they were free to leave. LVMPD officers responded that they could not leave
              14      until they were frisked. (Id.).
              15             Next, LVMPD officers escorted each guest individually out of the hotel room into the
              16      hallway where the guests were handcuffed, checked for identification, and frisked for weapons.
              17      (ECF Nos. 17, 27). This occurred for six hours, and plaintiffs were forced to sit up against the
              18      wall of the hallway the entire time. (Id.). Plaintiffs had no access to food, water, or restrooms
              19      during this time. (Id.). Cory Bass, one of the three men suspected of carrying a firearm, was
              20      found not to be in possession of a firearm. (ECF Nos. 17, 27). The other two suspected males
              21      were not present when the LVMPD arrived. (Id.).          No one was arrested that night for any
              22      criminal gang activity. (Id.).
              23             On October 8, 2020 plaintiffs initiated this suit, bringing fourteen claims for relief. (ECF
              24      No. 17). Plaintiff alleges that LVMPD defendants have violated 1) Title VI of the Civil Rights
              25      Act of 1964 (“Title VI”) and 2) the Fourth Amendment rights to be free from unreasonable
              26      search and seizure. (ECF No. 27). Additionally, plaintiffs argue that their state claims must be
              27      heard due to their compliance with the notice requirement in NRS 41.036(2).
              28

James C. Mahan
U.S. District Judge                                                  -2-
                      Case 2:20-cv-01875-JCM-EJY Document 38 Filed 04/09/21 Page 3 of 8



                1              LVMPD defendants now move for partial dismissal of plaintiffs’ claims. (ECF No. 17).
                2     Plaintiffs have limited their opposition to only the Title VI, Fourth Amendment, and notice
                3     claims. (Id.). Plaintiffs concede to defendants’ motion for partial dismissal requesting that 1)
                4     Lombardo be dismissed from this lawsuit, 2) that individual defendants, Bauman, Kravetz, Kaur,
                5     Jeong, and Young should be dismissed from plaintiffs’ first cause of action asserting a Title VI
                6     claim, 3) plaintiffs’ Fourteenth Amendment claims for violation of the right to equal protection
                7     be dismissed as it is subsumed by plaintiffs’ Title VI claim, and 4) plaintiffs’ negligent training,
                8     supervision, and retention claims be dismissed. (Id.).
                9        II.      Legal Standard
              10               A court may dismiss a complaint for “failure to state a claim upon which relief can be
              11      granted.” Fed. R. Civ. P. 12(b)(6). A properly pled complaint must provide “[a] short and plain
              12      statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2); Bell
              13      Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). While Rule 8 does not require detailed
              14      factual allegations, it demands “more than labels and conclusions” or a “formulaic recitation of
              15      the elements of a cause of action.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation
              16      omitted).
              17               “Factual allegations must be enough to rise above the speculative level.” Twombly, 550
              18      U.S. at 555. Thus, to survive a motion to dismiss, a complaint must contain sufficient factual
              19      matter to “state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (citation
              20      omitted).
              21               In Iqbal, the Supreme Court clarified the two-step approach district courts are to apply
              22      when considering motions to dismiss. First, the court must accept as true all well-pled factual
              23      allegations in the complaint; however, legal conclusions are not entitled to the assumption of
              24      truth. Id. at 678–79. Mere recitals of the elements of a cause of action, supported only by
              25      conclusory statements, do not suffice. Id. at 678.
              26               Second, the court must consider whether the factual allegations in the complaint allege a
              27      plausible claim for relief. Id. at 679. A claim is facially plausible when the plaintiff’s complaint
              28

James C. Mahan
U.S. District Judge                                                   -3-
                      Case 2:20-cv-01875-JCM-EJY Document 38 Filed 04/09/21 Page 4 of 8



                1     alleges facts that allow the court to draw a reasonable inference that the defendant is liable for
                2     the alleged misconduct. Id. at 678.
                3                  Where the complaint does not permit the court to infer more than the mere possibility of
                4     misconduct, the complaint has “alleged—but not shown—that the pleader is entitled to relief.”
                5     Id. (internal quotation marks omitted). When the allegations in a complaint have not crossed the
                6     line from conceivable to plausible, plaintiff's claim must be dismissed. Twombly, 550 U.S. at
                7     570.
                8                  The Ninth Circuit addressed post-Iqbal pleading standards in Starr v. Baca, 652 F.3d
                9     1202, 1216 (9th Cir. 2011). The Starr court stated, in relevant part:
              10                          First, to be entitled to the presumption of truth, allegations in a
                                          complaint or counterclaim may not simply recite the elements of a
              11                          cause of action, but must contain sufficient allegations of
                                          underlying facts to give fair notice and to enable the opposing
              12                          party to defend itself effectively. Second, the factual allegations
                                          that are taken as true must plausibly suggest an entitlement to
              13                          relief, such that it is not unfair to require the opposing party to be
                                          subjected to the expense of discovery and continued litigation.
              14
              15      Id.
              16            III.      Discussion
              17                   Plaintiffs concede to several of defendants’ requests for dismissal.        (ECF No. 27).
              18      Accordingly, this court grants the LVMPD defendants’ partial motion to dismiss as to plaintiffs’
              19      second, third, and fourteenth causes of action. Additionally, defendant Joseph Lombardo is
              20      dismissed from this instant lawsuit.
              21                   The parties remaining disputes involve violation of Title VI of the Civil Rights Act,
              22      violation of the Fourth Amendment’s equal protection clause, and insufficient notice under NRS
              23      41.036(2) claims. (ECF Nos. 27, 33).
              24            A. Title VI
              25                   Under Title VI, “no person in the United States shall, on the ground of race, color, or
              26      national origin, be excluded from participation in, be denied the benefits of, or be subjected to
              27      discrimination under any program or activity receiving Federal financial assistance.” 42 U.S.C. §
              28      2000d. Furthermore, section 1983 claims based upon equal protection violations must plead

James C. Mahan
U.S. District Judge                                                       -4-
                      Case 2:20-cv-01875-JCM-EJY Document 38 Filed 04/09/21 Page 5 of 8



                1     intentional unlawful discrimination or alleged facts that are at least susceptible of an inference of
                2     discriminatory intent. See Monteiro v. Tempe Union High Sch. Dist., 158 F.3d 1022, 1026 (9th
                3     Cir. 1998). Under Title VI, however, the Ninth Circuit has required only that the complaint
                4     allege that the defendant is engaging in discrimination. Id. To make a claim under 42 U.S.C. §
                5     2000d, “a plaintiff must allege that (1) the entity involved is engaging in racial discrimination;
                6     and (2) the entity involved is receiving federal financial assistance.” Fobbs v. Holy Cross Health
                7     Sys. Corp., 29 F.3d 1439, 1447 (9th Cir.1994) (citations omitted), overruled on other grounds
                8     by Daviton v. Columbia/HCA Healthcare Corp., 241 F.3d 1131 (9th Cir.2001).
                9            The LVMPD defendants argue that plaintiffs “must allege facts that plausibly suggest
              10      that LVMPD [d]efendants’ conduct was discriminatory or motivated by some racial bias.” (ECF
              11      No. 33); see also Williams v. Dep't of Fair Employment and Housing, 2013 WL 4501017 (S.D.
              12      Cal. August 21, 2013).
              13             Here, plaintiffs allege that the LVMPD defendants engaged in racial discrimination
              14      through the surveillance methods of the gang crime section. (ECF No. 27). Plaintiffs allege that
              15      the gang crime surveillance program was the initiating event discriminatorily led to the breakup
              16      of a party attended by all black guests but not one attended by predominantly white guests. (Id.)
              17      Plaintiffs further argue that these surveillance methods have a discriminatory impact on people
              18      of color living in Clark County.          (Id.).   Furthermore, plaintiffs argue that the LVMPD
              19      defendants make up a federally assisted program.
              20             These allegations make out plausible “facts that are at least susceptible of an inference of
              21      discriminatory intent.” Montiero, 158 F.3d at 1026. Thus, plaintiffs’ first cause of action
              22      survives the instant motion to dismiss.
              23         B. Fourth Amendment
              24             Next, the LVMPD defendants argue that plaintiffs’ claims for violations of the right to be
              25      free from unreasonable search and the right to be free from unlawful detention fail. (ECF Nos.
              26      17, 33). The LVMPD defendants argue that the officers had a reasonable suspicion warranting a
              27      Terry stop of plaintiffs.   See Terry v. Ohio, 392 U.S. 1 (1968).          Therefore, the LVMPD
              28      defendants should have qualified immunity for the detention of plaintiffs. (Id.).

James C. Mahan
U.S. District Judge                                                      -5-
                      Case 2:20-cv-01875-JCM-EJY Document 38 Filed 04/09/21 Page 6 of 8



                1             Plaintiffs argue that even if a reasonable suspicion was present for a Terry stop, LVPMD
                2     defendants subjected plaintiffs to an illegal detention beyond the scope of a brief Terry stop.
                3     (ECF No. 27). This court agrees.
                4             The Fourth Amendment guarantees a citizen’s right to be free from “unreasonable
                5     searches and seizures.” U.S. Const. Art. IV. A Terry stop, also known as a stop and frisk, is a
                6     seizure within the meaning of the Fourth Amendment. A police officer must have a reasonable
                7     suspicion that “criminal activity may be afoot,” United States v. Job, 871 F.3d 852, 860 (9th Cir.
                8     2017), which means, that an individual is armed, engaged, or about to engage in a crime. Terry,
                9     392 U.S. at 24. If a reasonable suspicion is present, then an officer may briefly stop and detain
              10      an individual for a stop and frisk. Id. The “reasonableness” of a seizure, including an arrest of a
              11      person, “depends not only on when it is made, but also on how it is carried out.” Graham, 490
              12      U.S. at 395 (internal citations omitted) (emphasis in original). The relevant inquiry is “whether
              13      the officers’ actions are ‘objectively reasonable’ in light of the facts and circumstances
              14      confronting them.” Id. at 397.
              15              The reasonableness inquiry of a seizure is balanced between the “nature and quality of
              16      the intrusion on the      individual’s Fourth Amendment interests against the countervailing
              17      government interests at stake.” Miller v. Clark Cnty., 340 F.3d 959, 964 (9th Cir. 2003) (internal
              18      citation and quotation marks omitted). A court evaluates the strength of the government’s
              19      interest in using force—deadly or otherwise—by examining three factors: 1) “whether the
              20      suspect poses an immediate threat to the safety of the officers or others,” 2) “the severity of the
              21      crime at issue,” and 3) “whether he is actively resisting arrest or attempting to evade arrest by
              22      flight.” Glenn v. Wash. Cnty., 673 F.3d 864, 872 (9th Cir. 2011) (internal citation and quotation
              23      marks omitted). Of all the factors, the “most important” is whether the individual posed an
              24      immediate threat to the safety of the officers or others. Bryan v. MacPherson, 630 F.3d 805, 826
              25      (9th Cir. 2010) (internal citation and quotation marks omitted) (“Bryan”). Courts “examine the
              26      totality of the circumstances and consider whatever specific factors may be appropriate in a
              27      particular case.” Id.
              28

James C. Mahan
U.S. District Judge                                                  -6-
                      Case 2:20-cv-01875-JCM-EJY Document 38 Filed 04/09/21 Page 7 of 8



                1
                              Under the totality of the circumstances, plaintiffs bring sufficient facts to state
                2
                      a Fourth Amendment claim against LVMPD defendants.               It is alleged that the LVMPD
                3
                      defendants used the unconfirmed smell of marijuana to search all thirty-four individuals for
                4
                      weapons. (ECF No. 27). To justify their actions, the LVMPD defendants claim that they were
                5
                      outnumbered. (ECF No. 17). However, plaintiffs maintain that they never threatened the
                6
                      LVMPD and followed all instructions given to them. (ECF No. 27). This included lining up in
                7
                      the hotel room, individually being escorted out of the hotel into the hallway, individually being
                8
                      handcuffed, and then remaining there for more than 6 hours without food or water. (Id.).
                9
                      Finally, the thirty-four guests were a mix of men and women; yet LVMPD gang intel only
              10
                      articulated that three men could be carrying weapons. (Id.).
              11
                              At this juncture, the court “must accept as true the allegations, construe the allegations in
              12
                      the light most favorable to the plaintiff, and resolve all doubts in the plaintiff's favor.” See
              13
                      Mitchell v. Las Vegas Metro. Police Dep’t, Case No.: 2:18-cv-00646-RFB-EJY (D. Nev. Mar. 3,
              14
                      2021). Based on the totality of the circumstances, this court finds that plaintiffs state a plausible
              15
                      claim against the LVMPD defendants based on the contention that reasonable officers in
              16
                      LVMPD’s shoes could not have objectively perceived all plaintiffs as an immediate threat to
              17
                      their safety or the safety of others.
              18
                      C. Notice under NRS 41.036(2)
              19
                              Finally, the LVMPD defendants argue that plaintiffs’ state law tort claims against
              20
                      LVMPD defendants must be dismissed because plaintiffs did not file notice with the LVMPD
              21
                      within two years of the time of the cause of action, pursuant to NRS § 41.036(2). (ECF Nos. 17,
              22
                      27).
              23
                              Plaintiffs do not dispute that notice is required. Rather, plaintiffs argue, that the LVMPD
              24
                      had notice of plaintiffs’ claims on August 18, 2020, which is within the two-year time restriction
              25
                      for notice when plaintiffs issued a press conference discussing this lawsuit. (ECF No. 27).
              26
                      Plaintiffs unconvincingly argue, without any citation to case law, that a press copy of a
              27
                      complaint qualified as notice to the government entity. (Id.). Plaintiffs argue that, since a news
              28

James C. Mahan
U.S. District Judge                                                   -7-
                      Case 2:20-cv-01875-JCM-EJY Document 38 Filed 04/09/21 Page 8 of 8



                1
                      outlet shared this information with LVMPD defendants for comment, plaintiffs’ burden of notice
                2
                      is sufficiently met. (Id.).
                3
                                Plaintiffs’ logic is flawed. If every plaintiff could claim that the LVMPD received notice
                4
                      of a lawsuit via a press conference, then the LVMPD would be inordinately burdened. (ECF
                5
                      Nos. 17, 33). Requiring the LVMPD to be on 24/7 watch for press releases that act as “notice”
                6
                      is not customary, nor should it be. This court finds that plaintiffs’ state law tort claims fail to
                7
                      satisfy requisite notice. Therefore, this court grants LVMPD defendants’ motion to dismiss
                8
                      Nevada state law claims.
                9
                          IV.      Conclusion
              10
                                Accordingly,
              11
                                IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendants’ partial
              12
                      motion to dismiss, (ECF No. 17) be, and the same hereby is, GRANTED in part and DENIED in
              13
                      part. Plaintiffs’ second, third and fourteenth causes of action are hereby dismissed.
              14
                                IT IS FURTHER ORDERED that the motion to dismiss by defendants Caesars
              15
                      Entertainment Corporation, Rio Properties, LLC., and John Carlisle (ECF No. 15) be, and the
              16
                      same hereby is, DENIED as moot. These three defendants were dismissed with prejudice via
              17
                      stipulation. (ECF Nos. 36, 37).
              18
                                DATED April 9, 2021.
              19
                                                                     __________________________________________
              20                                                     UNITED STATES DISTRICT JUDGE
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                    -8-
